Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

	Claims 25-48 are pending.
	Response to restriction requirement filed 06/30/2022 is acknowledged.  Applicant elected, without traverse, Group II, claims 37-48.   Claims 25-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected groups.  
	As per election of species, applicants have elected set of parameters as in claim 42.  Claim 43 is withdrawn from further consideration under 37 C.F.R. 1.142(b) as not readable on the elected species, there being no allowable generic claim.   See MPEP 809.02(c)(1).
	Claims 37-42,44-48 are under consideration.



Information Disclosure Statement

	Applicants’ Information Disclosure Statement filed 06/04/2018  has been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

112, second paragrapht
Claim Rejections - 35 USC § 112, second paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37, and claims dependent thereupon, are rejected under  35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
 The rejection is applied for the following reasons.
A.	Claim 37 addresses various parameters Q and ∑ - Qold and ∑old, Qnew and ∑new – without defining what the parameters are.  The specification, although providing particular examples, does not provide a standard for ascertaining the requisite parameters  and one of ordinary skills in the art would not be reasonably appraised of the scope of the invention.

B.	Claim 37 addresses use of Equation (1) without presenting the equation. It is noticed that Background Section of specification addresses Equation (1) described in prior art: 

    PNG
    media_image1.png
    356
    718
    media_image1.png
    Greyscale



However, inasmuch as the use of the equation is essential subject matter, the equation must be reiterated in the claims.

C.	Claim 37 addresses use of “design of experiment analysis (DOE)”. Although specification refers to availability of DOE software  from multiple vendors (paragraph [033]), the it is unclear what practicable series of steps a practitioner is actually to  perform. The attempt to incorporate subject matter into this application by reference to “multiple vendors”  is improper because  as utilizing of design of experiment analysis steps is essential subject matter, it cannot be incorporated by reference to a document other than a US patent or US patent application.  “While the prior art setting may be mentioned in general terms, the essential novelty, the essence of the invention, must be described in such details, including proportions and techniques, where necessary, as to enable those persons skilled in the art to make and utilize the invention. An application for a patent when filed may incorporate "essential material" by reference only  to (1) a U.S. patent, (2) a U.S. patent application publication, or (3) a pending U.S. application, subject to the conditions set forth below.” MPEP 608.01(p).I. 




Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  37-42,44-48  are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  


.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps drawn to a mental process recited in the claims include performing DOE experiment, employing statistical analysis to generate Q/Ʃ ratio, determining value of  Ʃnew.  The DOE experiment (Design of experiment, DOE) is a statistical method that explores the interaction of factors that control a process or system. DOE shows how interconnected factors respond over a wide range of values without having to test all the values directly. DOE takes response data from a process or system and fits the data to mathematical equations and then uses the equations as models to predict what will happen for any given combination of values.  Thus, the step of performing a DOE experiment is directed to processing information and converting one form of numerical representation into another by organizing information through mathematical concepts such as mathematical formulas and calculations.   

Mathematical concepts recited in the claims include calculating Q/Ʃ ratios, determining values of  Ʃnew



 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  

 Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception. 
The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.




In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, and/or insignificant pre- or post-solution activity.  

Obtaining flow (Q)  data from centrifugation of a cell sample, imaging and filtering centrate is a pre-solution activity directed to aspects of the information being analyzed. There is no inventive concept beyond the abstract idea.  Rather, all of the potentially innovative features are basically combining various mathematical calculations to, presumably, do a better job of processing data 

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  
The steps of separating and analyzing proteins by centrifugation of cell culture, filtering centrate, and imaging analysis of the centrate are all well-understood, routine and conventional activity used in analytical methods, such as protein separation that an artisan would have relied upon to achieve the goals of the invention.  See, for example Hutchinson et al. (Biotechnology and Bioengineering, VoL 95, No. 3, 483-491, 2006), Zaman et al. (Biotechnol. Prog., 2009, Vol. 25, No. 6, p.1709-1716), and Pan et al. (Biomaterials, Vol. 30, 6, p. 1176-1183, 2009) as described in the art rejection below. Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.


When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. microbiome analysis).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

103
Claims 37-42,44-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hutchinson et al. (Biotechnology and Bioengineering, VoL 95, No. 3, 483-491, 2006; reference provided in IDS) taken together with Zaman et al. (Biotechnol. Prog., 2009, Vol. 25, No. 6, p.1709-1716), or Pan et al. (Biomaterials, Vol. 30, 6, p. 1176-1183, 2009), and further in view of  Pham et al. (US 2007/0267360).

Hutchinson discloses a method for predicting industrial centrifugation of a protein comprising the steps of:
providing a portion of the cell culture and performing disk-stack centrifugation on the cell culture to obtain a centrate comprising the protein (p.484-486);
-	determining the optimal Q/tƩ ratio for a centrifugation step of a harvest process of a cell culture (Abstract; p. 484, col 2, para 4, Formula (3)) , comprising the steps:
(i) performing a DOE experiment on a centrifugation step employing x input parameters (p. 485, col 1, para 2 to p. 485, col 2, para 2, Experimental overview ... to study the effect of shear stress ... comprising spin time of 20 and 46 minutes, at 4,000 rpm.);
(ii) obtaining samples from the centrate of the centrifugation step for each of the experiments (p. 489, col 2, para 1; Fig. 4; p. 487, col 2, para 2, V/Ʃ plot for three shear conditions);
(iii) analyzing the samples for y output parameters (p. 485, col 1, para 4, V/tƩ ratios of between 1.04 and 2.42 X 10"(-8);
(iv) employing a statistical analysis to generate the optimal V/tƩ ratios (Fig. 4; p. 487, col 2, para 2, plot for three shear conditions.); wherein: x is 1-10 (p. 485, col 1, para 2 to p. 485, col 2, para 2, Experimental overview ... to study the effect of shear stress comprising spin time of 20 and 46 minutes, at 4,000 rpm, such that x is 2.); and y is 1-10 (Fig. 4; p. 487, col 2, para 2, plot for three shear conditions, such that y is 1). , Hutchinson further discloses the method of claim 37, wherein x is 1-5 (p. 485, col 1, para 2 to p. 485, col 2, para 2, Experimental overview ... to study the effect of shear stress ... comprising spin time of 20 and 46 minutes, at 4,000 rpm, such that x is 2).
determining V and Ʃ and ratios thereof for industrial scale centrifugation (p. 485, left side, p. 487-489)

Hutchison et al. teach determining particle size distribution, but do not teach visualizing the centrate using imaging technology to confirm at least a reduced number of particles in the centrate relative to the number of particles in the cell culture prior to centrifugation.
However, using dynamic imaging for particle size analysis in the centrate of disk-stack centrifugate is well known in the art.  Thus, Zaman et al. (Biotechnol. Prog., 2009, Vol. 25, No. 6, p.1709-1716) teach imaging measurements of centrate of cell cultures using Ankersmid’s EyeTech particle size and shape analyzer (p. 1710, right column) at  4–300 lM detection, 30 s acquisition, and slow stir speed in 5-mL quartz cuvette, with preprocessing edge and contrast enhancement applied as the images were collected as well as the following morphological functions: fill holes, edge detect, dilation, and thin.

Likewise, Pan et al. is an example of using imaging to analyze cell characteristics of breast cancer cell samples separated by centrifugation. 
Inasmuch as analyzing samples obtained by centrifugation by imaging would be an application of a known technique to a known method and the basic technique of analyzing samples by imaging would have yielded no more than the predictable outcome, applying it would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade  and was therefore an obvious expedient.

With regard to claims 45,48, CCD unit is a conventional element of an imaging device.

Regarding claim 38, Hutchinson further discloses the method of 1, wherein the cell culture is a bacterial cell culture, an insect cell culture or a mammalian cell culture (p. 486, col 2, para 3).
Regarding claim 39, Hutchinson further discloses the method of claim 1, wherein the cell culture is a mammalian cell culture (p. 486, col 2, para 3).

Regarding claim 42, Hutchinson further discloses the method of claim 5, wherein the input parameters comprise:
(i) Q, flow rate (p. 484, col 2, para 2);
(ii) g, relative centrifugal force of the centrifuge unit employed (p. 487, col 1, para 2, Shear experiments were carried out with feed
samples exposed to the hydrodynamic forces in the rotating disc device for 20 s ... ); and optionally one or more of:
(iii) cell viability of the cell culture (p. 485, col 1, para 3; p. 488, col 2, para 2);
(iv) total cell count; and
(v) percent solids by volume (p. 486, col 1, para 4; p. 488, col 1, para 1 ).


Regarding Claim 44, Hutchinson further discloses the method of claim 1, wherein y is 1-5 (Fig. 4; p. 487, col 2, para 2).

Regarding Claim 40, Hutchinson discloses the method of claim 3; but does not specifically recite that the mammalian cell culture is comprised of CHO cells or NSO cells.
 Pham discloses a method for determining the optimal Q/Sigma ratio for a centrifugation step of a harvest process of a cell culture (para [0045]), wherein the mammalian cell culture is comprised of CHO cells (para [0033]) or NSO cells (para [0083]).
To a person of ordinary skill in the art, it would have been obvious to substitute the CHO cells or NSO cells as taught by Pham with the method for determining the optimal Q/Sigma ratio for a centrifugation step of a harvest process of a cell culture as in Hutchinson in order to clarify desired mammalian cells (Pham: para [0003]), because Hutchinson and Pham are directed towards methods for determining the optimal Q/Sigma ratio for a centrifugation step of a harvest process of a cell culture.




Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb